Citation Nr: 0615818	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  03-25 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to secondary service connection for heart 
disease.  

2.  Entitlement to secondary service connection for erectile 
dysfunction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1963 to February 1981.  

A May 1981 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, denied 
service connection for a heart condition on the basis that it 
was not shown on the April 1981 VA examination.  The veteran 
did not make a timely appeal and the denial of service 
connection on a direct basis became final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2005).  The 
veteran now claims service connection for heart disease, as 
secondary to his service-connected diabetes mellitus.  A 
claim for secondary service connection is a new claim.  See 
Harder v. Brown, 5 Vet. App. 183 (1993).  Consequently, an 
analysis as to whether new and material evidence has been 
received to reopen the claim for service connection for a 
heart disorder is not required.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the February 2003 decision by the Waco RO, which 
denied service connection for a heart condition (also claimed 
as coronary artery disease) and for erectile dysfunction.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

There has been a significant change in the law affecting this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

In part, VCAA requires that VA assist the claimant by 
providing a medical examination or obtaining a medical 
opinion when such examination or opinion is necessary to make 
a decision on a claim.  38 U.S.C.A. § 5103A(d)(1) (West 
2002).  VA will treat an examination or opinion as being 
necessary if (A) there is competent evidence as to a current 
disability, (B) all information and lay or medical evidence 
(including statements from the claimant) indicates that the 
disability or symptoms may be associated with service, and 
(C) the record does not contain sufficient medical evidence 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) 
(West 2002).  

In this case, there is extensive competent medical evidence 
that the veteran has both heart disease and erectile 
dysfunction.  He indicates that these disorders are due to 
his service-connected diabetes mellitus.  Consequently, under 
VCAA, a medical examination and opinion are needed to 
determine if there is a relationship.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
cardiovascular and genitourinary 
examinations.  The claims folder should 
be made available to the examiners for 
review and they should specifically 
acknowledge that the claims folder was 
reviewed.  Any tests or studies 
necessary to respond to the following 
questions should be done.  The 
examiners should respond to the 
following questions with a complete 
explanation.  

The examiners should be advised that 
the United States Court of Appeals for 
Veterans Claims (Court) has held that 
"pursuant to [38 U.S.C. ] § 1110 and 
[38 C.F.R. ] § 3.310(a), when 
aggravation of a veteran's non-service-
connected condition is proximately due 
to or the result of a service-connected 
condition, such veteran shall be 
compensated for the degree of 
disability (but only that degree) over 
and above the degree of disability 
existing prior to the aggravation."  
McQueen v. West, 13 Vet. App. 237, 240 
(1999); Allen v. Brown, 7 Vet. App. 
439, 448 (1995); see also Libertine v. 
Brown, 9 Vet. App. 521, 522 (1996).  
That is, a service-connected disability 
need not be the only cause of the 
claimed secondary disability to 
establish service connection.  

Further, the examiners should be 
advised that while it appears that 
diabetes was first diagnosed in 1992, 
there is evidence of a long standing 
disease.  During service, in September 
1979, a glucose reading was 115 
compared to a normal range from 63 to 
118.  On VA examination, approximately 
2 months after service, in April 1981, 
the veteran's glucose level was high at 
180 compared to a normal range from 90 
to 140.  The Board's initial review 
does not disclose any subsequent normal 
readings until years later, when the 
veteran was taking insulin on a regular 
basis.  It appears that the next 
glucose reading was in July 1989 and 
was high at 119, compared to a normal 
range from 70 to 115.  Private medical 
records reflect elevated glucose 
readings in January 1990, at 142 with a 
normal range from 70 to 108; in May 
1990, at 133 with a normal range from 
70 to 108; in May 1991, a fasting blood 
sugar of 114 in a normal range from 70 
to 105; and, in October 1991, at 164 
with a normal range from 70 to 115.  
Private clinical notes reflect a 
diagnosis of diabetes in February 1992.    

a.  What are the veteran's correct 
current diagnoses for his heart 
disease?  

b.  Is it at least as likely as not (a 
50 percent or greater probability), 
that the service-connected diabetes 
mellitus caused all or part of the 
veteran's heart disease?  The examiner 
should list all heart diagnoses which 
are at least as likely as not (a 50 
percent or greater probability) due to 
diabetes mellitus.  The examiner should 
also list all diagnoses for which there 
is less than a 50 percent probability 
that they are due to diabetes.  If the 
examiner is of the opinion that only 
part of the veteran's heart disease is 
due to the service-connected diabetes, 
he should express an opinion, in 
percentage, as to what part of the 
heart disease is due to the service-
connected disability.  If the examiner 
cannot express an opinion as to the 
percentage due to the service-connected 
disability, he should so state.  

c.  Is it at least as likely as not (a 
50 percent or greater probability), 
that the service-connected diabetes 
mellitus caused all or part of the 
veteran's erectile dysfunction?  If the 
examiner is of the opinion that only 
part of the veteran's erectile 
dysfunction is due to the service-
connected diabetes, he should express 
an opinion, in percentage, as to what 
part of the erectile dysfunction is due 
to the service-connected disability.  
If the examiner cannot express an 
opinion as to the percentage due to the 
service-connected disability, he should 
so state.  

2.  Thereafter, the AMC/RO should review 
the claims file and ensure that no other 
notification or development action is 
indicated.  If further action is required, 
the AMC/RO should undertake it before 
further adjudication of the claim.

3.  The AMC/RO should then readjudicate 
these claims in light of any evidence 
added to the record.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


